Citation Nr: 0101653	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbar strain, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel












INTRODUCTION

The veteran served on active military duty from May 1989 to 
March 1994.  

This appeal arises from an August 1999 rating action of the 
St. Petersburg, Florida, regional office (RO).  In that 
decision, the RO granted service connection for lumbar strain 
and assigned a 10 percent evaluation to the disability, 
effective from October 23, 1998.  Following notification of 
the award, the veteran perfected a timely appeal of the issue 
regarding the 10 percent rating assigned to his 
service-connected lumbar strain.  


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
which were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board of Veterans Appeals (Board) at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In this regard, the Board notes that a VA spine examination 
conducted in July 1999 revealed an impression of lumbar 
strain and noted that x-rays had been ordered.  The claims 
folder does not contain the results of these x-rays.  
Subsequently, the veteran received treatment at private 
facilities for his low back complaints. Magnetic resonance 
imaging completed in September 1999 showed disc desiccation 
with a very mild annular bulge at the L4-L5 level.  An 
October 1999 private neurological examination showed a 
diagnosis of lumbar pain secondary to a degenerated disc and 
mild mechanical instability.  The Board finds that this 
evidence raises the issue of service connection for disc 
disease involving the lumbar spine.  The Board further finds 
that this issue is "inextricably intertwined" with the issue 
currently in appellate status and, as such, must be formally 
adjudicated by the RO.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his low back 
disorder.  

3.  The RO should request the VA medical 
facility to furnish the report of the x-
rays taken in conjunction with the July 
1999 VA examination. 

4.  A VA examination should be conducted 
by an orthopedist to determine the 
etiology, nature and severity of any low 
back disability.  The claims folder, and 
a copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
conducted.  

The examiner is requested to obtain a 
detailed occupational history.  The 
examiner is requested to determine 
whether the veteran's low back 
disability(ies) exhibit weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis.  The examiner 
should also be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The examiner should also note whether any 
low back disabilities to include disc 
disease, in addition to the 
service-connected lumbar strain, were 
found on examination.  If additional low 
back disabilities are shown, the examiner 
following a review of the claims folder 
should express an opinion as to whether 
it is as likely as not that any 
additional low back disability diagnosed 
is related the veteran's military 
service.  If no, whether it is as likely 
as not that any additional low back 
disability diagnosed was caused or is 
aggravated by the service connected 
lumbar strain.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  

If no, the examiner is requested to 
identify, to the extent possible, the 
symptoms and findings, which are 
attributable solely to the service 
connected lumbosacral strain.  A complete 
rational for any opinion expressed should 
be include in the examination report.

5.  The RO should adjudicate the issue of 
service connection for disc disease of 
the lumbar spine or any other low back 
disorder separate from the service 
connected lumbosacral strain on direct 
and secondary bases.  If the benefits 
sought are not granted the appellant 
should be notified of that denial and of 
his appellate rights.  I

6.  The RO should then re-adjudicate the 
issue in appellate status, to include 
consideration of staged ratings as set 
forth in Fenderson v. West, 12 Vet. App. 
119 (1999).  

If the benefit sought on appeal is not granted, the veteran 
should be provided with a supplemental statement of the case 
and an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.  

The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




